The bill was dismissed on the ground that it was devoid of merit.
Whether under the facts as shown in the case the court of chancery had jurisdiction to entertain the bill, which was to restrain further proceedings in a small cause court where the defendant had obtained judgment for possession of the property involved in the litigation, and where the matters alleged in the bill were passed upon in that court, is more than doubtful (Raimondi v. Bianchi, 102 N.J. Eq. 254), but as it is not necessary to pass upon the question on this appeal no opinion is expressed thereon.
The decree is affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, CAMPBELL, LLOYD, CASE, BODINE, DONGES, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, KERNEY, JJ. 14.
For reversal — None. *Page 656